DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 11/05/2021.
           Claims 12-25 are currently pending.
           Claims 12, 13, 15 have been amended.
            Claims 23-25 are newly added.
            Claims 1 and 17 are independent claims.

Response to Arguments
2.      Claim Rejections - 35 USC § 102:        For independent claims 1 and 17, Applicant argued that Culca failed to disclose the claim limitation “the timing element is configured to specify a defined state change of the clock signal at an instant which differs from the instant at T/4 of the period T after a zero crossing of the sinusoidal alternating voltage signal”. The examiner respectfully disagrees.       As shown in annotated Fig. 2 of Culca below, a change state of the clock signal S3 instantly takes place right after a zero crossing of the sinusoidal alternating voltage signal L1. The timing element 12 configured to change a state of the clock signal S3 from a low state to a high state at an instant of ending of a period T or beginning of the period T which differs from the instant at T/4 of the period T.

    PNG
    media_image1.png
    691
    707
    media_image1.png
    Greyscale
 



                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 12, 14-15, 17, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culca (US. Pat. 6255864; hereinafter “Culca”; previous recitation).
           Regarding claim 12 and similarly claim 17, taking claim 1 as an example, Culca discloses a circuit assembly (see Fig. 1) for monitoring a sinusoidal alternating voltage signal (alternating voltage signals or AC signals from L1; see abstract and col. 2 lines 35-51), the circuit assembly comprising:            a comparing element (8) configured to receive at an input of the comparing element the see col. 3 line 48 to col. 4 line 7) or a signal obtained from the sinusoidal alternating voltage, the comparing element being configured to generate a first output signal (S1) at an output of the comparing element, based upon the sinusoidal alternating voltage signal, or the signal obtained from the sinusoidal alternating voltage signal, exceeding a specified threshold value (“The comparison threshold value, L, the threshold values of the equivalent AC input signals that are required in a given case are produced by the corresponding voltage-divider ratio of voltage step-down circuit 6. Thus, if the input rises above or falls below threshold value L, a first binary signal, S1, is produced at the output of comparator 8, which is sent to the level-controlled input of flip-flop 14”; see col. 3 lines 55-65);             a zero crossing detector (10) that is configured to receive at a monitoring input the sinusoidal alternating voltage signal to be monitored or the signal obtained from the sinusoidal alternating voltage and is configured to generate a second output signal (S2, in Fig. 1), at an output of the zero crossing detector (see col. 3 lines 1-5);             a timing element (12) connected downstream of the zero crossing detector that is configured to generate a clock signal (S3, in Figs. 1-2 and 5), at an output of the timing element, that is dependent on the second output signal (see Fig. 1); and          an edge-controlled flip-flop (14),                   wherein the output (S1) of the comparing element is connected to a state-controlled input (a level-controlled input D of the flip-flop 14) of the flip-flop and the output (S3) of the timing element is connected to an edge-controlled input (a level-controlled input T of the flip-flop 14) of the flip-flop, and the flip-flop is configured to generate a state signal (S4) at an output of the flip-flop, and (the timing element 12 configured to change a state of the clock signal S3 such as from a low state to high state at an instant right after a zero crossing of the sinusoidal alternating voltage signal L1, the instant at ending of the period T or beginning of the period T which differs from the instant at T/4 of the period T; see Fig. 2).
          Regarding claim 14, Culca discloses the circuit assembly according to claim 12, wherein the comparing element is a comparator (8), and the input of the comparing element is a first comparison input of the comparator for comparing the sinusoidal alternating voltage signal to be monitored or the signal obtained from the sinusoidal alternating voltage signal to the threshold value (the comparison threshold value L) specified at a second comparison input of the comparator (see Fig. 1 and col. 3 line 48 to col. 4 line 7).
          Regarding claims 15 and 21, taking claim 15 as an example, Culca discloses the circuit assembly according to claim 12, wherein the circuit assembly is further configured to alternatively monitor a direct current (DC) voltage signal received as an input signal to the circuit assembly, wherein the comparing element (8) is configured to be alternatively supplied at its input with a DC voltage signal (a DC signal from an output of a rectifier 4) to be monitored or a signal obtained from the DC voltage signal, the comparing element being configured at its output to generate the first output signal based upon the DC voltage signal or the signal obtained from the DC voltage signal exceeding the specified threshold value (see Fig. 1 and col. 3 line 48 to col. 4 line 7).
          Regarding claim 16, Culca discloses the circuit assembly according to claim 12, the circuit assembly further comprising a changeover switch configured to switch a signal output of the circuit assembly between the output of the flip-flop and the output of the comparing element, wherein the switch is controllable by a control signal.
          Regarding claim 19, Culca discloses the method according to claim 17, wherein the clock signal (S3) is generated by a timing element (12) which is triggered by the second output signal to generate the clock signal (see Fig. 1).
          Regarding claim 22, Culca discloses a non-transitory computer readable medium comprising a computer program that is configured to be executed within a microcontroller and which, when executed, carries out the method according to claim 17(see col. 3 line 48 to col. 4 line 7).
          Regarding claim 23, Culca discloses the circuit assembly according to claim 12, wherein the defined state change of the clock signal at the instant which differs from the instant at T/4 of the period T after the zero crossing of the sinusoidal alternating voltage signal is a trailing edge state change (see Fig. 2).
          Regarding claim 24, Culca discloses the circuit assembly according to claim 12, wherein the flip-flop (14) is configured to trigger upon detecting, at the edge-controlled input, the defined state change of the clock signal, and is configured to, upon triggering, generate the state signal based upon the output from the comparing element received at the state-controlled input at the time of triggering (see Col. 3 lines 47 to Col. 4 lines 35).

Allowable Subject Matter
6.       Claims 13, 16, 18, 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Niv (U.S Pub. 20190379278).              Gu (U.S Pub. 2013/0201731).
Conclusion
8.      Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/14/2021